DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to election/restriction filed 05/04/2022.

Applicant’s election of Group I, claims 1-10 in the reply filed on 05/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.

Claims 1-12 are pending.  Claims 1-10 are being examined.  Claims 11-12 are withdrawn from further consideration as being drawn to non-elected invention.

Allowable Subject Matter
Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kueon (EP 3395758 A1).
Considering claim 1, Kueon teaches a reduction apparatus that reduces carbon dioxide (2 and 3 of Fig. 3); and a transport path (outlet from 8 to 6 and outlet of 6 to 2&3 of Fig. 3) that transports carbon dioxide to the reduction apparatus, wherein the carbon dioxide is heated in the transport path by at least one of recycled energy and exhaust heat (i.e., heat energy stored in the hot stove) (Kueon, abstract and Fig. 3).
Considering claim 2, claim 1 requires at least one of recycled energy and exhaust heat.  Selection of exhaust heat would not require claim 2 limitations to be met.  Moreover, the claims are directed to a system requiring heating the transport path by at least one of recycled energy and exhaust heat and the manner in which the heat is generated does not impart any additional structural limitations to the system.  The system is capable of using any source of heat to heat the transport path.  Nonetheless, Kueon teaches carbon dioxide can be decomposed/reduced using renewable energy such as sunlight and wind power (Kueon, [0007]).
Considering claim 3, Kueon teaches the exhaust heat is generated in a combustion furnace (Kueon, [0031]).
Considering claim 4, Kueon teaches a carbon dioxide separation apparatus (8 of Fig. 3), wherein the carbon dioxide in the transport path is carbon dioxide separated from an exhaust gas containing carbon dioxide by the carbon dioxide separation apparatus (Kueon, Fig. 3).
Considering claim 8, the claims are directed to a carbon dioxide reduction system comprising a reduction apparatus and “the reduction apparatus reduces carbon dioxide to carbon monoxide” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The carbon dioxide reduction apparatus of Kueon is capable of reducing carbon dioxide to carbon monoxide.  Nonetheless, Kueon teaches the reduction apparatus reduces carbon dioxide to carbon monoxide (Kueon, [0026]).
Considering claim 9, the claims are directed to a carbon dioxide reduction system comprising a reduction apparatus and “the reduction apparatus is a reverse shift reaction apparatus that produces carbon monoxide and water from carbon dioxide and hydrogen by a reverse shift reaction” is the manner in which the reduction apparatus is operated and does not impart any additional structural limitations to the system.  The carbon dioxide reduction apparatus of Kueon is a reaction vessel in which carbon dioxide is reduced to carbon monoxide (Kueon, [0022] and [0026]) and is capable of being operated to reduce carbon dioxide to carbon monoxide via any reaction including a reaction of carbon dioxide with hydrogen to produce carbon monoxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kueon (EP 3395758 A1).
Considering claims 5-7, Kueon teaches using waste heat produced in the hot stove and blast furnace during heat accumulation to preheat carbon dioxide by means of a heat exchanger (i.e., heat accumulator) (Kueon, abstract, [0009]-[0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to circulate the carbon dioxide and exchange heat between the waste heat (i.e., heat generated in the combustion furnace) and the carbon dioxide in a heat exchanger that cools the exhaust gas containing carbon dioxide generated in the combustion furnace wherein the combustion furnace comprises a combustion chamber in which combustibles are burned  and an exhaust gas path that connects to the combustion chamber, and the heat exchanger is attached to the exhaust gas path.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to transfer waste heat generated in the combustion chamber to heat the carbon dioxide using a heat exchanger and reduce it to carbon monoxide in an endothermic reaction with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734